   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 1 of 7 PageID #:4317




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Taryn Dietrich, individually and on            )
behalf of others similarly situated,           )               No. 18 C 4871
              Plaintiff,                       )
                                               )               Judge Ronald A. Guzmán
               v.                              )
                                               )
C.H. Robinson Worldwide, Inc.,                 )
            Defendant.                         )


                          MEMORANDUM OPINION AND ORDER

        For the reasons stated below, the Court grants Plaintiff’s renewed motion for class
certification [146]. Plaintiff shall file a statement within 7 days of the date of entry of this order
indicating how she intends to proceed with notice to the class.

                                           STATEMENT

Background

        In her amended complaint, Plaintiff alleges that she was hired in June 2013 by C.H.
Robinson Worldwide, Inc. (“CHRW”), a “third-party transportation logistics company providing
a combination of freight transportation services, logistics solutions, and supply chain services to
companies through global transportation and distribution networks.” (Def.’s Ex. A., Hoffman
Decl., Dkt. 169-1, ¶ 4.) Plaintiff started as an Assistant Carrier Account Manager, also known as
a Buyer, and later worked as a Carrier Account Manager and a Senior Carrier Account Manager
(without divulging what the acronym stands for, CHRW refers to these positions collectively as
“CSEs,” so the Court does as well). The CSEs, including Plaintiff while she was employed at
CHRW, work in its North American Surface Transport business segment in Chicago. While the
parties disagree on the specifics, they generally are in accord that these positions assist in
providing logistical services, including booking loads of freight, with motor carriers across the
country. Plaintiff alleges that despite regularly working more than 40 hours per week, she and
the putative class members were not paid overtime, in violation of the Fair Labor Standards Act
(“FLSA”) and the Illinois Minimum Wage Law (“IMWL”). Plaintiff also alleges an individual
claim for constructive discharge.

        The Court conditionally certified a collective action under the FLSA on June 13, 2019,
and eight individuals opted in, for a total of nine collective-action members. Plaintiff now seeks
certification of a class under Federal Rule of Civil Procedure (“Rule”) 23(b) with respect to the
IMWL claim. Plaintiff proposes the following class definition:

               All persons who have been employed in the state of Illinois at C.H. Robinson as
   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 2 of 7 PageID #:4317




               Assistant Carrier Account Managers, Buyers, Carrier Representatives, Carrier
               Account Managers, Senior Carrier Account Managers, Capacity Account
               Managers, and/or other similar positions, and who did not sign a C.H. Robinson
               arbitration agreement, at any time from three years before the filing of this action
               through and including the present.

(Pl.’s Mem. Supp. Renewed Mot. Class Cert., Dkt. # 147, at 6.)1

Analysis

        To be certified as a class action, a proposed class must satisfy the requirements of Federal
Rule of Civil Procedure (“Rule”) 23(a) and one of the three alternative requirements in Rule
23(b). Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). Rule
23(a) provides that a class may be certified if: (1) the class is so numerous that joinder of all
putative class members is impracticable (“numerosity”); (2) there are questions of law or fact
common to the putative class (“commonality”); (3) the claims or defenses of the named party are
typical of the claims or defenses of the putative class members (“typicality”); and (4) the named
party will fairly and adequately protect the interests of the class (“adequacy”). Fed. R. Civ. P.
23(a). “[A] proposed class must always meet the Rule 23(a) requirements[.]” Messner, 669 F.3d
at 811. “Because Rule 23(a) provides a gate-keeping function for all class actions, ordinarily
[courts] would begin there and only turn . . . to Rule 23(b) after [the court is] certain that all of
Rule 23(a)’s requirements had been met.” Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 374 (7th
Cir. 2015).

        Numerosity is satisfied, given that there are approximately 96 employees who worked in
the relevant positions. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 859 (7th Cir.
2017) (“While there is no magic number that applies to every case, a forty-member class is often
regarded as sufficient to meet the numerosity requirement.”).

        “[C]ommonality as to every issue is not required for class certification.” Bell, 800 F.3d
at 381. Plaintiff contends that the commonality element is met because CHRW asserts that the
putative class members are exempt from the IMWL based on their status as administrative
employees. (Def.’s Mem. Opp’n Pl.’s Renewed Mot. Class Cert., Dkt. # 168, at 16 (“Plaintiff
concedes that whether CHRW violated the IMWL turns on whether CHRW properly classified
the putative class members as exempt.”).) The IMWL applies the administrative exemption “as
defined by or covered by the [FLSA] and the rules adopted under that Act, as both exist on
March 30, 2003.” 820 ILCS 105/4a. See Bartlett v. City of Chi., No. 14 C 7225, 2019 WL
4823532, at *4 (N.D. Ill. Oct. 1, 2019) (“Courts have generally held that the IMWL parallels the


       1
          Plaintiff states that Assistant Carrier Account Managers (also known as “Buyers”) were
reclassified as non-exempt in 2016. Therefore, only those individuals who were Assistant
Carrier Account Managers prior to the reclassification date in 2016 are putative class members,
and any reference in this order to Assistant Carrier Account Managers or Buyers is so qualified.

                                                 2
   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 3 of 7 PageID #:4317




FLSA, and the Illinois Administrative Code provides that FLSA regulations provide guidance in
interpreting the IMWL . . . .”). Therefore, for CHRW to prevail on its administrative- exemption
defense, “it must establish that Plaintiff is overtime exempt under the FLSA exemptions that
existed as of March 30, 2003.” Bigger v. Facebook, Inc., 375 F. Supp. 3d 1007, 1020 (N.D. Ill.
2019).

        “[I]t is Plaintiff[*s] burden at the class-certification stage to demonstrate, under Rule 23,
that resolving this exemption issue on a class-wide basis is appropriate.” Dailey v. Groupon,
Inc., No. 11 C 5685, 2014 WL 4379232, at *4 (N.D. Ill. Aug. 27, 2014). To qualify for the
administrative exemption, an employer must show that the position at issue is compensated on a
salary basis of not less than $684.00 per week, and its primary duty (1) is the performance of
office or non-manual work directly related to the management or general business operations of
the employer or the employer’s customers, and (2) includes the exercise of discretion and
independent judgment with respect to matters of significance. 29 U.S.C. § 213(a)1); 29 C.F.R. §
541.200. CHRW contends that ascertaining the putative class members’ duties requires an
individualized inquiry into each putative class member’s employment duties and responsibilities,
thus defeating commonality. See Schaefer-LaRose v. Eli Lilly & Co., 679 F.3d 560, 572 (7th Cir.
2012). Plaintiff, however, argues that the primary duties of the relevant positions are essentially
the same, i.e., to sell (“book”) freight, and that any differences among the carrier representatives
are due to variances in the volume and revenue of freight that the employees sell.

         The Court is persuaded that Plaintiff has demonstrated commonality. Whether an
employee’s “primary duty” is administrative, establishing in part the exemption from the IMWL
overtime requirements, is one that can be made for the class members as a whole. An
employee’s “primary duty” is the “principal, main, or most important duty that the employee
performs.” 29 C.F.R. § 541.700. Contrary to CHRW’s assertions, individualized inquiries into
all of the peripheral tasks performed by individuals in the relevant positions is unnecessary. See
In re AON Corp. Wage & Hour Empl’t Practices Litig., No. 08 C 5802, 2010 WL 1433314, at *7
(N.D. Ill. Apr. 8, 2010) (“The use of the term ‘primary duty’ implies that the applicability of the
administrative exception focuses on the core work functions of the employees at issue and does
not require a detailed individualized inquiry as to the day-to-day tasks performed.”). Indeed,
CHRW’s own response to Plaintiff’s first set of interrogatories belies its position that the
administrative exemption determination is not one that can be made across the board.
Specifically, in response to Plaintiff’s Interrogatory No. 1, which asks CHRW to identify the
factual and legal bases used to classify CSEs as overtime-exempt employees, CHRW states that
most individuals in these positions “earned more than $100,000 in annual compensation
performing office work.” CHRW goes on to state:

               Further, although their individual duties and responsibilities vary based upon
               their team, customers, and supervisors, all these employees’ primary duties
               include the performance of office or non-manual work directly related to the
               management or general business operations, and their primary duties also
               include the exercise of discretion and independent judgment with respect to
               matters of significance.

                                                 3
   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 4 of 7 PageID #:4317




(Pl.’s Ex. D, Def.’s Answer Pl.’s 1st Set Interrogs., Dkt. # 147-4, Answer No. 7, at 8) (emphasis
added). Thus, CHRW’s characterization of the issue indicates that the primary-duty inquiry can
be made on a class-wide basis.

        Moreover, in 2016, as a result of anticipated regulation changes by the Department of
Labor, CHRW planned to move all CSEs from exempt to non-exempt status. (11/5/19 Vigeant
Dep., Dkt. # 172-1, at 33:22-25-34:1-2.) While this fact is not determinative of whether the
exemption issue can be resolved on a class-wide basis, it is one factor for the Court to consider
in deciding whether commonality has been met. See Hudgins v. Total Quality Logistics, LLC,
No. 16 C 7331, 2019 WL 354958, at *4 (N.D. Ill. Jan. 29, 2019) (in denying motion to decertify
collective action regarding alleged overtime violations for individuals who performed job duties
similar to those in this case and who worked for one of CHRW’s competitors, stating that “[i]t is
also probative that the entire LAE [logistics account executives] subclass was categorically
classified as exempt from overtime pay by TQL. That policy suggests that the company itself
viewed the LAEs as similarly situated for the purposes of overtime pay.”).2 CHRW’s assertion
that the reclassification effort was based solely on salary level and not job duties ignores that
CHRW itself was treating these positions as a group in its reclassification effort. Id. at *6 (“The
Court is also persuaded that TQL’s decision to categorically exempt all LAEs is probative.
Despite TQL’s efforts to cast this point as immaterial, such a ‘uniform exemption policy is
certainly relevant’ in determining whether an exemption defense would be individualized and
thus undermine the effectiveness of collective action.”) (citation omitted).

        Nor does the fact that some CSEs may have spent more time researching industries,
training or mentoring other employees, resolving customer service issues, and cultivating and
advising clients rather than actually booking freight cause this Court to alter its decision. “[T]he
Seventh Circuit has rejected the proposition that the allocation of an employee’s time controls
the determination of her ‘primary duty’ for the purposes of the administrative exemption.” Id.

        While the Court’s observations about the putative class members’ tasks touch on the
merits of CHRW’s administrative-exemption defense, the Court emphasizes that it is not, at this
time, ruling on the issue of what the CSEs’ primary duty is or whether it qualifies for the
administrative exemption. The Court is simply concluding that such a determination is a
common issue of law under Rule 23 that can be resolved with respect to the putative class
members.

       The Court addresses the next two class-certification elements, typicality and adequacy,
together. A “plaintiff’s claim is typical if it arises from the same event or practice or course of
conduct that gives rise to the claims of other class members and [is] based on the same legal


       2
           While Hudgins addressed an FLSA collective action, “[a]t the second stage,
certification is akin to the familiar Rule 23 class-certification standard.” Alvirde v. Fresh Farms
Int’l Mkt., Inc., No. 14 CV 715, 2014 WL 7265072, at *1 (N.D. Ill. Dec. 19, 2014).

                                                  4
   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 5 of 7 PageID #:4317




theory.” Lacy v. Cook Cty., 897 F.3d 847, 866 (7th Cir. 2018). “Rule 23(a)(4) requires that ‘the
representative parties will fairly and adequately protect the interests of the class.’” Vandehey v.
Client Servs., Inc., No. 18 C 1669, 2019 WL 2403201, at *2 (E.D. Wis. June 7, 2019) (citation
omitted). “In assessing adequacy of representation, the court must consider whether the named
plaintiff[s] ‘(1) ha[ve] antagonistic or conflicting claims with other members of the class; (2)
ha[ve] sufficient interest in the outcome of the case to ensure vigorous advocacy; and (3) ha[ve]
counsel that is competent, qualified, experienced and able to vigorously conduct the litigation.’”
Id. (citation omitted).

         Plaintiff was treated as an exempt employee, so her IMWL-claim is typical of the
proposed class. Moreover, the Court concludes that class counsel is qualified to conduct the
litigation. CHRW argues that Plaintiff’s personal claims based on employment discrimination
destroy both typicality and adequacy because her personal claims will be the focus of any trial.
According to CHRW, Plaintiff’s wage misclassification claims are merely an afterthought, as
demonstrated by the fact that most of the paragraphs in her complaint address the employment
discrimination allegations. CHRW further contends that unsuccessful discrimination claims
could violate absent class members’ rights because such class members “could collaterally attack
a judgment, arguing that the failure of those claims undermined or tainted the jury’s
consideration of their [wage-based] claims.” (Def.’s Mem. Opp’n Pl.’s Renewed Mot. Class
Cert., Dkt. # 168, at 18.) The Court is not persuaded. Any concern that the evidence regarding
Plaintiff’s personal claim will overshadow the IMWL claim, confuse the jury, or prejudice class
members can be addressed by conducting separate trials. See Fed. R. Civ. P. 42 (“For
convenience, to avoid prejudice, or to expedite and economize, the court may order a separate
trial of one or more separate . . . claims . . . .”). Accordingly, the Court finds typicality and
adequacy are met.

        With respect to Rule 23(b), Plaintiff seeks certification under Rule 23(b)(3), which
requires her to show that: (1) questions of law or fact common to the members of the proposed
class predominate over questions affecting only individual class members (“predominance”); and
(2) a class action is superior to other available methods of resolving the controversy
(“superiority”). Messner, 669 F.3d at 811.3 District courts should make “whatever factual and


       3
           Rule 23(b)(3) provides as follows:

                (b) Types of Class Actions. A class action may be maintained if Rule 23(a) is
                satisfied and if:
                ...
                (3) the court finds that the questions of law or fact common to class members
                predominate over any questions affecting only individual members, and that a class
                action is superior to other available methods for fairly and efficiently adjudicating
                the controversy. The matters pertinent to these findings include:

                       (A) the class members’ interests in individually controlling the prosecution

                                                  5
   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 6 of 7 PageID #:4317




legal inquiries are necessary to ensure that requirements for class certification are satisfied
before deciding whether a class should be certified, even if those considerations overlap the
merits of the case.” Am. Honda Motor Co. v. Allen, 600 F.3d 813, 815 (7th Cir. 2010).

         The predominance inquiry tests whether the proposed class is “sufficiently cohesive to
warrant adjudication by representation.” Ocampo v. GC Servs. Ltd. P’ship, No. 16 C 9388,
2018 WL 6198464, at *5 (N.D. Ill. Nov. 28, 2018) (citation and internal quotation marks
omitted). “To establish predominance, a plaintiff must be able to prove h[er] case with ‘evidence
that is common to the class rather than individual to its members.’” Gordon v. Caribbean Cruise
Line, Inc., No. 14 C 5848, 2019 WL 498937, at *9 (N.D. Ill. Feb. 8, 2019) (citation omitted).
“When ‘one or more of the central issues in the action are common to the class and can be said to
predominate, the action may be considered proper under Rule 23(b)(3) even though other
important matters will have to be tried separately, such as damages or some affirmative defenses
peculiar to some individual class members.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,
1045 (2016) (citation omitted). The evidence supporting the class members’ primary duty is
common to all class members: job descriptions and titles, testimony as to job duties and tasks,
and compensation structure, among other things. Indeed, as previously mentioned, CHRW
implicitly acknowledged the similarity of these positions when it grouped these positions as part
of its reclassification efforts and expressly acknowledged this fact in its responses to
interrogatories. If the Court determines that the administrative exemption does not apply to
these job classifications, then the affirmative defense is resolved across the board. See Nelson v.
Avon Prods., Inc., No. 13-CV-02276-BLF, 2015 WL 1778326, at *9 (N.D. Cal. Apr. 17, 2015)
(“Defendant’s argument rests on the idea that all [district sales managers] engage in duties
related to management policies. This broad characterization severely undercuts Defendant’s
argument that the Court will need to engage in individual inquiries, let alone that those
individual inquiries will predominate over questions common to the class.”).

        The Court further finds that “the proposed class’s claims arise from a common nucleus of
operative facts and issues”– that is, whether these individuals should have been paid overtime or
or whether their job duties satisfy the requirements of the administrative exemption. While
damages may differ across class members, “not every issue must be amenable to common
resolution; individual inquiries may be required after the class phase.” Id.; see also Mulvania,
850 F.3d at 859 (“It has long been recognized that the need for individual damages
determinations at [a] later stage of the litigation does not itself justify the denial of
certification.”). Thus, the predominance requirement is satisfied.




                       or defense of separate actions;
                       (B) the extent and nature of any litigation concerning the controversy
                       already begun by or against class members;
                       (C) the desirability or undesirability of concentrating the litigation of the
                       claims in the particular forum; and
                       (D) the likely difficulties in managing a class action.

                                                 6
   Case: 1:18-cv-04871 Document #: 179 Filed: 02/11/20 Page 7 of 7 PageID #:4317




        Finally, the Court must decide whether a class action is a superior method of adjudicating
the class’s claims. CHRW contends that putative class members have an interest in individually
controlling their own separate action based on their high salaries. According to CHRW, because
the putative class members earn so much money (Plaintiff’s annual salary was over $100,000.00
and as much as $185,000.00), certification here does not serve the core policy of class actions,
which is to provide an avenue of recovery to those whose individual damages are too slight to
support separate actions. But relatively larger damages awards (the amounts are not discussed
by the parties) does not automatically bar the use of a class action or demonstrate that class
members have an interest in controlling the prosecution of a separate action. Indeed, if the class
is successful, the damages would presumably be the same as those recovered under individual
actions. Moreover, because the factual and legal issues overlap with the already-certified FLSA
collective-action claim, concentration of the litigation in one case with a consistent result is
economical and to the benefit of all involved.

         Nor is the Court concerned with manageability given that only 96 identifiable putative
class members are at issue and, as the Court has already indicated, separate trials on the wage
and discrimination claims should cure any concerns about jury confusion or conflicts of interest.
It is true, as CHRW points out, that proceeding with an FLSA collective-action claim, which
requires opting in, alongside a Rule 23 class action, which requires opting out, could cause some
confusion with putative class members. Nevertheless, the Court finds that appropriate clarifying
language in the class notice that specifically addresses this issue should alleviate or eliminate
potential confusion. For these reasons, the Court finds a class action to be a superior method of
proceeding with the IMWL claim.

Conclusion

       For the reasons stated above, Plaintiff’s renewed motion for class certification is granted.



Date: February 11, 2020                              ________________________________
                                                     Ronald A. Guzmán
                                                     United States District Judge




                                                7
